Case: 4:18-cr-00007-HEA Doc. #: 324 Filed: 06/05/20 Page: 1 of 2 PageID #: 1171




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            ) Case No.: S1-4:18CR00007HEA/NAB
                                               )
CORNELIUS WATSON,                              )
                                               )
       Defendant.                              )

                     DEFENDANT’S SENTENCING MEMORANDUM

       Comes now defendant, Cornelius Watson, by and through his attorney, Gregory N.

Smith, and hereby files the following Sentencing Memorandum:

       Mr. Watson entered a plea of guilty to one count of being a previously convicted felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2). The Presentence

Investigation Report (PSR) prepared by the United States Probation Office calculated a total

offense level of 28. The PSR further calculated a criminal history score of 1. As such, the PSR

calculated his criminal history as category I. Based upon a Total Offense Level of 28 and a

Criminal History Category I, the PSR states the advisory Guideline Imprisonment Range is 78-

97 months imprisonment. Mr. Watson did not file an objection with respect to the PSR’s

guideline calculation.

       Mr. Watson respectfully requests this Court to honor and follow the agreement of the

parties as set forth in the Plea Agreement and impose a sentence of 108 months imprisonment.

Mr. Watson makes this request based upon the facts and circumstances of this case in its entirety.
Case: 4:18-cr-00007-HEA Doc. #: 324 Filed: 06/05/20 Page: 2 of 2 PageID #: 1172




                                                      Respectfully submitted,

                                                      /s/ Gregory N. Smith_____________
                                                      GREGORY N. SMITH #58482MO
                                                      Grant, Miller & Smith, LLC
                                                      7733 Forsyth Blvd., #1850
                                                      St. Louis, MO 63105
                                                      (314) 721-6677 (314) 721-1710 FAX
                                                      Attorney for Defendant Watson




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I filed the foregoing in the above mentioned action with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following: Jeannette Graviss, Assistant United States Attorney.

                                                      /s/ Gregory N. Smith
